Citation Nr: 0839927	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from 
September 1964 to September 1968.

This appeal to the Board of Veterans Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted the veteran's claim for service connection for PTSD 
and assigned an initial 10 percent rating effective 
retroactively to August 18, 2003, the date of receipt of his 
claim.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In July 2005, 
during the pendency of his appeal, the RO increased the 
rating for his PTSD to 30 percent with the same retroactive 
effective date.  He perfected his appeal in April 2006, 
requesting an even higher initial rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).


FINDING OF FACT

The veteran's PTSD, most recently described as mild to 
moderate, is manifested by intrusive thoughts, nightmares and 
sleep impairment; he does not have marked social or 
occupational impairment.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for PTSD.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in September 2003.  That letter informed him of 
the evidence required to substantiate his initial, underlying 
claim for service connection (keeping in mind his claim arose 
in that context), since granted, as well as apprised him of 
his and VA's respective responsibilities in obtaining 
supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the veteran in a more recent March 2006 letter of 
the downstream disability rating and effective date elements 
of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  And since providing that additional Dingess notice 
in March 2006, the RO has gone back and readjudicated his 
claim in the June 2006 SSOC - including considering any 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the veteran was examined for VA compensation 
purposes in October 2003 and May 2006.  These examination 
reports are adequate for rating purposes with respect to his 
PTSD, insofar as determining the relative severity of this 
condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Board finds that the current 
record contains sufficient medical evidence with which to 
accurately evaluate his PTSD.  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Merits of the Claim

The record shows the veteran was diagnosed with PTSD based on 
witnessing a 
C-130 going off the runway, hitting a landmine, and killing 
most of the crew.  As a result, the RO issued a rating 
decision in June 2004 wherein it granted service connection 
for this condition and assigned an initial 10 percent 
disability rating.  The veteran appealed that decision by 
requesting an initial disability rating higher than 10 
percent.  See Fenderson, 12 Vet. App. at 125-26.  The RO 
increased the rating to 30 percent during the pendency of the 
appeal effective retroactively to the date of receipt of the 
claim.  Since that was not the maximum possible rating he 
could receive for this disability, there remained an appeal 
concerning this claim.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993).  For the reasons and bases set forth below, 
however, the Board finds that a rating higher than 30 percent 
is not warranted, so the veteran's appeal must be denied.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. § 4.130, DCs 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Here, though, the medical evidence does not support a rating 
higher than 30 percent.  At the conclusion of the October 
2003 VA mental health examination, the examiner diagnosed the 
veteran with mild PTSD.  He found the veteran reasonably 
well-groomed with somewhat restricted affect but euthymic 
mood.  The veteran reported nightmares and intrusive thoughts 
about Vietnam.  He reported going out socially approximately 
once a week and reported being in a "great" relationship 
with his girlfriend of one year.  He also reported being out 
of work since he was laid-off in December 2001, after 17 
years with the company, but stated that he had had good 
working relationships with his supervisors and employees.  He 
stated that he was actively looking for employment.  The 
examiner assessed the veteran as having a Global Assessment 
of Functioning (GAF) of 60.

A November 2003 VA treatment assessment diagnosed the veteran 
with chronic PTSD and a recurrent major depressive disorder.  
The examiner found the veteran to be neatly dressed with good 
eye contact and an appropriate range of affect throughout the 
interview.  The examiner also found that the veteran's 
thought processes were notable for circumstantial thinking 
and his thought content for some ideas of reference.  The 
examiner indicated the veteran mentioned hallucinations and 
expressed eccentric ideas on such topics as premonitions, 
déjà vu, aliens and past lives.  The examiner indicated that 
schizotypal personality disorder should be ruled out.  The 
veteran reported that he remained unemployed.  He reported 
having few friends but being pleased with his relationship 
with his girlfriend.  He continued to have nightmares and 
intrusive thoughts about Vietnam.  The examiner assessed the 
veteran as having a GAF of 60.

VA treatment records from September 2003 to September 2004 
indicate recurrent, intrusive thoughts about experiences in 
Vietnam, trouble sleeping, and nightmares.  The treatment 
records also indicate a grief reaction to the loss of the 
veteran's mother, brother, and sister during this time 
period.  There were no further reports of hallucinations.



A May 2006 VA examination diagnosed the veteran with chronic, 
mild-to-moderate PTSD and a depressive disorder, not 
otherwise specified, moderate, secondary to tinnitus and PTSD 
- both service connected, and to chronic obstructive 
pulmonary disease (COPD) - not service connected.  The 
examiner found the veteran to be adequately groomed and 
cooperative, but with below average eye contact and labile 
affect.  He cried when discussing his experiences in Vietnam.  
The examiner found the veteran needed frequent redirection 
throughout the interview.  He complained of sleep 
disturbances and intrusive thoughts.  He stated that he could 
not work due to his COPD.  He reported social activities, 
including seeing friends and going to karaoke, camping and 
fishing.  He stated he had discontinued psychotherapy in 
August 2004.  The examiner found mild social impairment and 
moderate emotional impairment due to symptoms of PTSD.  
The examiner indicated the veteran had moderate overall 
emotional impairment, assigning a GAF score of 57 to 60.  He 
said the GAF score based solely on the PTSD was 60 to 65, for 
mild to moderate symptoms, and that the GAF score based 
solely on the depressive disorder secondary to the PTSD and 
service-related tinnitus was 60, for moderate symptoms.

The results of this evaluation and treatment show the veteran 
is not entitled to a rating higher than 30 percent for his 
PTSD, even considering his associated depression.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The record 
indicates he has mild-to-moderate symptoms related to his 
PTSD and depression.  The examiners documented relatively few 
of the defining characteristics of a 30 percent rating; only 
depressed mood and sleep impairment were noted clinically.  
There is no indication the veteran's PTSD has affected his 
social or occupational relationships; in fact, to the 
contrary, he personally acknowledged that he had had good 
working relationships with his supervisors and employees at 
the company where he had worked for many years, and that he 
had a great relationship with his girlfriend and socialized 
occasionally with friends.



Concerning the requirements for a higher 50 percent rating, 
the veteran only exhibited one characteristic necessary for 
this higher rating; on one occasion in November 2003, the 
examiner indicated circumstantial thinking.  But there is no 
indication the veteran has flattened affect; in fact, the 
November 2003 examination found appropriate affect and the 
May 2006 VA examination found labile affect or overly 
emotional rather than lacking in emotion.  There also is no 
indication the veteran has panic attacks, difficulty in 
understanding complex commands, impaired memory or judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.  Evidence of other 
psychological manifestations such as hallucinations were only 
found on one isolated occasion and do not appear to be 
substantiated by further treatment or assessment records.

In addition, the Board notes that the examination reports 
list GAF scores of 60-65.  A GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 60-65 is 
indicative of "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  At worst, a GAF score of 60 at the lower end of this 
range indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Many of these symptoms, as mentioned, the veteran has not had 
objectively confirmed when examined.  But, in any event, 
as the VA examiner indicated, the veteran has mild to, at 
most, moderate PTSD with associated depression.



The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§§ 4.2, 4.6.  See also VAOPGCPREC 10-95.  That said, while 
not altogether dispositive of the rating that should be 
assigned, the VA examiner's use of this descriptive language 
is nonetheless probative evidence to be considered in making 
this important determination.  38 C.F.R. §§ 4.2, 4.6.  And, 
overall, for the reasons and bases discussed, the veteran has 
not demonstrated the level of symptoms required for a higher 
50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) ((rating criteria provide guidance as to the 
severity of symptoms contemplated for each rating; they are 
not all-encompassing or an exhaustive list).  Moreover, 
the veteran has not met the requirements for a higher 50 
percent rating at any time since the effective date of his 
award.  So the Board cannot "stage" his rating.  
See Fenderson, 12 Vet.  App. at 125-26.

III.  Consideration of Extraschedular Evaluation

This case also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular Rating Schedule standards and 
warrant referring this case to the Under Secretary for 
Benefits or to the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  The veteran has repeatedly stated 
that he lost his job in December 2001 due to a company-wide 
lay off and not due any inability to fulfill the requirements 
of his job.  He further stated that his inability to work is 
due to his COPD (emphysema), which is unrelated to his 
military service i.e., not a service-connected disability.  
There has been no indication that his inability to find or 
maintain substantially gainful employment is due to his PTSD 
or associated depression, or that he has required frequent 
hospitalization for treatment of his PTSD.  Instead, most, if 
not all, of his evaluation and treatment for PTSD has been on 
an outpatient basis, not as an inpatient.  And, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 38 
C.F.R. § 4.1.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for an initial disability rating higher than 30 
percent for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


